4        Case 2:17-cv-04295-TJH-FFM Document 113 Filed 03/22/19 Page 1 of 3 Page ID #:1570




         1                                                       - ----_ .
                                                                           FILED
     2                                                           CLERK,U.S. DISTRICT COURT


     3                                                                 ~i 22 20~
     4
                                                                CANT         ST   F CALtFQRNIA
                                                                gy                     DEPUTY
     5

     6

     7

                         ~nir~D~ ~tate.~ ~i~t~i~t ~au~t
     9                   C~~nt~ai ~i.~t~i~t a~ C~arx~ox~~a
    10                              ~~.8'~~~I~ ~1~I.~'I01~
    11

    12       THE ESTATE OF SINUON                       CV 17-04295 TJH (FFMx)
             SAMANTHA PREAM, et al.,
    13
                             Plaintiffs,              ~
                                                      ~ ~ ~~C
    14
                  v.                                   ~~~~I~t ag' t0 ~Altt~~'~,S'
    15

    16
             CITY OF LONG BEACH, et al.,              I~~ -T~~ Wit;~C.~~-- ~`~,"(~1
                             Defendants.              ~~ i~,~v ~ C. ~.~t r
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27          We, the jury, unanimously find, by a preponderance of the evidence, the
    2s following:

                                                                         Verdict -Page 1 of 3
     Case 2:17-cv-04295-TJH-FFM Document 113 Filed 03/22/19 Page 2 of 3 Page ID #:1571




     ~         Question 1
 2             What, if any, are, the damages suffered by Sinuon Samantha Pream -who is
 3 represented by her successors in interest Bradley Pream, Jacob Pream, Jocelyn Chanta
 4 Ly, and Joanna Marian Ly -for Defendants Elieser Domingo's and Bradley
 5 Muhlenkamp's violations of Sinuon Samantha Pream's Fourth Amendment rights by
 s using an objectively unreasonable amount of force against her?


 s                   $ ~ 50DOoD, p0                                                           cf
 9                  1~i~'e.e I(~'1~ Iran ~j v~ hu c1
10             Question 2
11             What, if any, are the damages suffered by Yoeun Ven and San Pream for
~ 2 Defendant Bradley Muhlenkamp's deprivation of their Fourteenth Amendment right to
13       a familial relationship with Sinuon Samantha Pream:
14

15                   Yoeun Ven:
                                                                  ninet y t~Nree t'housanoC
16                  Past Damages             $ 9 3,023.Z(~ -~rrenty tY~ree ~logars and z~/~n
~~                  Future Damages           $ 1,90~ , 9 ~- ~. ~'~
                                              one milli~h nine hvhq'red Sjx ~ovsghd hln~e
18                                           hun~r~d seVe~ty-s)X q►ollars gnd ~~~~no

~9                  San Pream:                                        mire ~hovs9nd fir►ree hvhd~
                                                                       {vua ~~ligrs ynd 3~~iov
20                  Past Damages             $ ~ , 3U ~ ~ 3 3
2~                  Future Damages           $ I ~ o, ~ ~' ~- . ~ ~
22                                          o~7e hundred nih~ty 21~ouSanoC six h~nd~ca
                                            ~►~nety sevev► do~Jgrs and ~~/~ao
23

24

25

26

27

28


                                                                          Verdict —Page 2 of 3
     Case 2:17-cv-04295-TJH-FFM Document 113 Filed 03/22/19 Page 3 of 3 Page ID #:1572




     ~        Question 3
     2        What, if any, are the damages suffered by Bradley Pream, Jacob Pream, Jocelyn
     3 Chanta Ly, and Joanna Mariah Ly for Defendant Bradley Muhlenkamp's deprivation
  4 of their Fourteenth Amendment right to a familial relationship with Sinuon Samantha
  5 Pream, battery against Sinuon Samantha Pream, and negligent' use of unreasonable
  s force against Sinuon Samantha Pream:


 s                 Bradley Pream:                                   fiWenty e ve rh o vs9 v~ ~
 s                 Past Damages             $ 2S, ~81 .'~ o        ~i v~ ~ v~~ reef ~ry h ty ~n ~
                                                                       ~1~t]q~^Sgnd y~~7a~
 ~o                Future Damages           $ ~ a ~I , ~F 18. ~ o                                   i
                                             five fund red twehty four' ~housynof fur
11                                           hundred eiytifieen dollars ~~d ~%oo
~2                 Jacob Pream:
                                                                 twe~t~~ five ~wus~r~~
~3                 Past Damages            $ 2S,~g 1 . 4 d      five G►v~d v'e d el y hty o n e
~4                 Future Damages          $ ~2y , 4 ~ g . ~ p  ~oll~ rs q~d ~ o`~o~

15                                          five Y►vv►d rid twen~ ~ur 1'hvvs~hd four
                                            1~undred eiyGrteeh dollq~'sand ~~l~oa
16                 Jocelyn Chanta Ly:
                                                                     srx-ry ~hnus~~d fur
~~                 Past Damages            $ 6 D ~ ~ ~ 5, I ~     h vv~dr~~ s~x~-y fi ve ~►o/Jqrs
                                                                         qHd ►a/~ao
~s                 Future Damages          $ ~, 2 3~ , S 3 ~ • ~ 8
                                         one mill ion fwa hv~dr~d Tyr►rfiy nine ~'Vivvs~ry~d
19                                      dive hundred ~►i~fiy~ur ~~Ilq►3 end
                                                                              ~~nv
20                 Joanna Mariah Ly:                               ~      tlne ~~~nd e19h~
2~                 Past Damages            $ ~-[ , Sfo c~ . '~~ hundred sjx~-y dollars qa~l
22                Future Damages           $ 8 58,.2 39 , 53                      ~~~~~~
23                                      ~~9h~ ~~n~~~~ fiffiY ~jq~'~ thousand one hund~d
                                        t1-rir~ nice dollars aad S"3~~nQ
24

25

is          Date: 3 a~       ~                                ~~
2~                                                              Jury Foreperson
2s

                                                                         Verdict -Page 3 of 3
